DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 6/16/2022. As directed by amendment: Claims 1, 4, 11, and 14 were amended. Claims 3, 6-7, 9, 13, 16-17, 19, and 19 were not amended. Claims 2, 5, 8, 10, 12, 15, 18, and 20 were cancelled. No new claims were added. Thus, Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, 19, and 21-22 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”, Edge Caching at Base Stations With Device-to-Device Offloading, January 9, 2017, IEEE, pages 6399-6410, listed in 892 form dated 9/24/2021.) in view of Tran et al (“Tran”, US 10461421).
Regarding Claim 1, Wang teaches an operating method of an electronic device, comprising: 
detecting a number for splitting one piece of content (Fig. 1, Pg. 6401 Right column, par 1-2; Ms is the number for splitting one piece of content.); 
and allowing a plurality of edge nodes to split and store at least some of packets split from the content based on the number (Fig. 1, Pg. 6401, Right column, par 1-2; Ms is the number for splitting one piece of content.), 
wherein the detecting of the number is performed based on a radius of an edge cell area in which coverage areas of the edge nodes overlap along with an average amount of storage of the edge nodes for the content (Fig. 1, Pg. 6400, Right column, first paragraph from the bottom; Pg. 6401, Left column, par 1-4; Pg. 6401, Right column, par 1-2; Pg. 6408, Left column, par 1-3; Abstract; Each base station comprises edge nodes. The dotted lines in Fig. 1 are radiuses and coverage areas of edge cell areas. The average amount of storage is the caching capacity denoted as C. The coverage areas overlap with other coverage areas along with the caching capacity C (average amount of storage) of the edge nodes for the content.), 
wherein the edge nodes transmit the stored packets to a user equipment (UE) within the edge cell area in response to a request from the UE (Fig. 1, Pg. 6401, Left  column, par 1-4; Pg. 6401, Right column, par 1-2; Abstract), 
wherein the UE receives the stored packets from the edge nodes and restores the content from the received packets (Fig. 1, Pg. 6401, Left  column, par 1-4; Pg. 6401, Right column, par 1-2; Abstract; Content of the received packets is restored once it is received.), 
wherein the UE further receives a remainder of the packets from a macro base station (BS) if the edge nodes store some of the packets (Fig. 1, Pg. 6401, Left  column, par 1-4; Pg. 6401, Right column, par 1-2; Abstract; The macro BS is the adjacent BS. The remainder of the packets is cached packets of the adjacent BS (macro BS).).  
Wang does not explicitly teach wherein the edge nodes directly transmit the stored packets simultaneously to a user equipment (UE).
Tran teaches wherein the edge nodes directly transmit the stored packets simultaneously to a user equipment (UE) (Col. 26 lines 50-67; Col. 27 lines 1-2; Col. 18 lines 7-67; Col. 19 lines 1-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the simultaneous sending of data and the 5G architecture of Tran because it allows for increasing data speeds (Tran; Col. 26 lines 50-54) and because 5G allows for devices to use larger bandwidths and higher throughput, thereby improving performance (Tran; Col. 1 lines 4-32).
Regarding Claim 9, Wang and Tran teach the operating method of claim 1.
Wang further teaches wherein the electronic device is implemented in any one of any one of the edge nodes or a macro base station (BS) (Fig. 1, Pg. 6401, Left  column, par 1-4; Pg. 6401, Right column, par 1-2; Abstract; The macro BS is the adjacent BS. The electronic device is implemented in an edge node as well as in the adjacent BS (macro BS).).  
Regarding Claim 11, Wang teaches an electronic device, comprising (Fig. 1, Pg. 6401, Left  column, par 1-4; Pg. 6401, Right column, par 1-2; Abstract; The electronic device is the base station.): 
a communication module (Fig. 1, Pg. 6401, Left  column, par 1-4; Pg. 6401, Right column, par 1-2; Abstract; The base station has a communication module to communicate with the other base stations and user equipment.); 
and a processor connected to the communication module (Fig. 1, Pg. 6401, Left  column, par 1-4; Pg. 6401, Right column, par 1-2; Abstract; The base station has a processor to process the communications and perform functions described.), 
wherein the processor is configured to (Fig. 1, Pg. 6401, Left  column, par 1-4; Pg. 6401, Right column, par 1-2; Abstract; The base station has a processor to process the communications and perform functions described.):
The remainder of Claim 11 is rejected with the same reasoning as Claim 1.
Regarding Claim 19, Claim 19 is rejected with the same reasoning as Claim 9.
Claims 3-4, 13-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Tran in view of Avrachenkov et al (“Avrachenkov”, Optimization of Caching Devices with Geometric Constraints, January 4, 2018), pages 1-23, listed in 892 form dated 9/24/2021.).
Regarding Claim 3, Wang and Tran teach the operating method of claim 1.
Wang does not explicitly teach wherein the number is detected as 1, 2 based on the average amount of storage, wherein the M, indicates the average amount of storage, the r indicates the radius, and the λ indicates average density of the edge nodes per unit area.  
Avrachenkov teaches wherein the number is detected as 1, 2 based on the average amount of storage (Pg. 12, “...N = 1...”, Fig. 5, Pg. 16), 
wherein the M, indicates the average amount of storage, the r indicates the radius, and the λ indicates average density of the edge nodes per unit area (Pg. 13-16, section 7.1-7.3, Fig. 1-5).  
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel as taught by Wang modified by Tran with the inclusion of imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices as taught by Avrachenkov because the preset formula for splitting the file can account for more than one edge node, which have identical capacities.

    PNG
    media_image1.png
    41
    60
    media_image1.png
    Greyscale
Regarding Claim 4, Wang and Avrachenkov teach the operating method of claim 3.

    PNG
    media_image1.png
    41
    60
    media_image1.png
    Greyscale
Wang does not explicitly teach the number is detected as  when the average amount of storage is more than 0 and less than or equal to 2, and the number is detected as one of 1, 2 when the average amount of storage exceeds 2.
Avrachenkov teaches the number is detected as  when the average amount of storage is more than 0 and less than or equal to 2 (Pg. 13-16, section 7.1-7.3), 
and the number is detected as one of 1, 2 when the average amount of storage exceeds 2 (Figure 5 shows N = 50; Pg. 12, “...N = 1...”, Pg. 16).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel as taught by Wang modified by Tran with the inclusion of imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices as taught by Avrachenkov because the preset formula for splitting the file can account for more than one edge node, which have identical capacities.
Regarding Claim 13, Claim 13 is rejected with the same reasoning as Claim 3.
Regarding Claim 14, Claim 14 is rejected with the same reasoning as Claim 4.
Regarding Claim 21, Wang and Tran teach the operating method of claim 1. 
Wang and Tran do not explicitly teach wherein the average amount of storage of the edge nodes for the content is based on a probability that the content will be stored over a number of the packets that the content is split into.  
Avrachenkov teaches wherein the average amount of storage of the edge nodes for the content is based on a probability that the content will be stored over a number of the packets that the content is split into (Abstract; Pg. 13, Pg. 16-19, Sections 7-8).  
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel as taught by Wang modified by Tran with the inclusion of imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices as taught by Avrachenkov because the preset formula for splitting the file can account for more than one edge node, which have identical capacities.
Regarding Claim 22, Claim 22 is rejected with the same reasoning as Claim 21.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Tran in view of Yao et al (“Yao”, US 20150208120).
Regarding Claim 6, Wang and Tran teach the operating method of claim 1.
Wang does not explicitly teach wherein the detecting of the number is performed so that an average amount of information by which the UE is capable of receiving content from the edge nodes approaches a predetermined maximum value.  
Yao teaches wherein the detecting of the number is performed so that an average amount of information by which the UE is capable of receiving content from the edge nodes approaches a predetermined maximum value ([0017], “...the buffer size may be determined based on data transmission speeds between user device 210 and content delivery system 230...”).  
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel and imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices as taught by Wang modified by Tran with the inclusion of buffer size determined based on data transmission speeds between the user device and the content delivery system because the preset formula for file splitting can account for overflow of data.
Regarding Claim 16, Claim 16 is rejected with the same reasoning as Claim 6.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Tran in view of Ando et al (“Ando”, US 20050141463).
Regarding Claim 7, Wang and Tran teach the operating method of claim 1.
Wang does not explicitly teach wherein the number is differently detected based on a signal to interference ratio (SIR) from the edge nodes to the UE.  
Ando teaches wherein the number is differently detected based on a signal to interference ratio (SIR) from the edge nodes to the UE (par 106).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Tran with the signal to interference ratio of Ando because it is used as a means to calculate a maximum rate (Ando; par 106-107), which can help prevent a user device from overburdening the base station. Further, a signal to interference ratio allows for the determination of how strong and reliable a signal is relative to interference caused by other wireless signals.
Regarding Claim 17, Claim 17 is rejected with the same reasoning as Claim 7.
Response to Arguments
Applicant’s arguments, see applicant's remarks pages 7-10, filed 6/16/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Biederman et al (US 20180191631), Abstract - Various systems and methods for implementing a flexible packet processing mechanism are provided herein. A network interface device for implementing flexible packet processing includes a packet parser to: receive a packet; and determine from analyzing the packet, a corresponding processing element that is used to process the packet; and a coordinator circuit to: determine whether the processing element is active in a computing unit; load the processing element when it is not active; and forward the packet to the processing element.
Wood et al (US 20170373974), Abstract - One embodiment provides a system for facilitating efficient communication of an interest group packet indicating a collection of interests. During operation, the system receives, by an intermediate node, a first packet which has a name and indicates a set of member interests, wherein a member interest has a name, wherein a name is a hierarchically structured variable length identifier that includes contiguous name components ordered from a most general level to a most specific level. In response to obtaining a content object which satisfies a member interest, the system removes the indicated member interest from the first packet. The system adds an entry in a pending interest table for the first packet, wherein the entry indicates the name for the first packet, the name for each member interest, and an indicator of whether each member interest is satisfied. The system transmits the first packet to another node.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/R.A.C./ Examiner, Art Unit 2444                        

 /JOHN A FOLLANSBEE/ Supervisory Patent Examiner, Art Unit 2444